DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is in response to the application filed 4/5/21. 

The Examiner recommends filing a written authorization for Internet communication in response to the present action.  Doing so permits the USPTO to communicate with Applicant using Internet email to schedule interviews or discuss other aspects of the application.  Without a written authorization in place, the USPTO cannot respond to Internet correspondence received from Applicant.  The preferred method of providing authorization is by filing form PTO/SB/439, available at: https://www.uspto.gov/patent/forms/forms. See MPEP § 502.03 for other methods of providing written authorization.

2.	Claims 1-18 are pending.
3.	Claims 1-18 are rejected.

Drawings
4.	The drawings filed on 4/5/21 are acceptable.

Priority
5.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
6.	The information disclosure statement (IDS) submitted on 4/5/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  

Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention. 

(s) 1-4, 6-12, 14-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Technical Specification Group Services and System Aspects; Procedures for the 5G System (3GPP TS 23.502 version 15.3.0 Release 15), (NPL of 4/5/21 IDS), hereinafter, “Project”.
   
 	 As per claim 1, Project teaches a method, performed by a repository network entity within a telecommunications network, for providing notifications for a subscription to monitor changes of a Network Function, NF, profile of a monitored network entity, (NRF provides notifications to a subscribed consumer regarding an updated NF profile (profile of network entity)) (Project; sect. 5.2.7.2.5 and 5.2.7.2.6) the method comprising:
 - receiving from a subscribing network entity, a subscription request to subscribe to monitor changes to a NF profile of at least one monitored network entity, (the NRF receives from the consumer a subscription request to be notified about an updated NF profile) (sect. 5.2.7.2.5); the request comprising a notification preference that identifies a subset of attributes in the NF profile to be monitored or to be excluded from monitoring, (Consumer can subscribe to be notified (hence, monitored) of the following: Newly registered NF along with its NF services, Updated NF profile, Deregistered NF) (sect. 5.2.7.2.5); and 
- providing, to the subscribing network entity, notifications of changes to the identified subset of attributes of the NF profile of the at least one monitored network entity, (Consumer can subscribe to be notified; via subscribing to be notified of changes; wherein changes comprise, newly registered NF along with its NF services, updated NF profile, and deregistered NF; NRF notifies (thus provided) subscribed consumers) (sect. 5.2.7.2.5, 5.2.7.2.6).
  
 	As per claim 2, the method of claim 1, Project teaches wherein the repository network entity comprises a NF Repository Function, NRF, (; sect. 5.2.7.2.5 and 5.2.7.2.6).  

 	As per claim 3, the method of claim 1 Project teaches wherein the notification preference identifies, for at least one monitored attribute, a condition which a changed attribute must satisfy before a notification is provided to the subscribing network entity, (Consumer can subscribe to be notified (hence, monitored) of the following: Newly registered (condition) NF along with its NF services, Updated (condition) NF profile, Deregistered (condition) NF; Consumer can subscribe to be notified; via subscribing to be notified of changes; wherein changes comprise, newly registered NF along with its NF services, updated NF profile, and deregistered NF; NRF notifies (thus provided) subscribed consumers)) (sect. 5.2.5.2.1, 5.2.7.2.5, 5.2.7.2.6)).  

 	As per claim 4, the method of claim 3, Project teaches wherein the condition which a changed attribute must satisfy before a notification is provided to the subscribing network entity comprises a condition that the attribute has changed: 
to a specified numeric, string, or Boolean value;
to a value or by a percentage that is equal to a threshold number; 
to a value or by a percentage that is larger than a threshold number; 

to a value or by a percentage that is within a defined range; 
to a value or by a percentage that is outside of a defined range; or 
to a value that matches a matching condition or regular expression value, (via threshold being crossed, thus smaller or larger than a value) (5.2.11.2.4).  

 	As per claim 6, the method of claim 1, Project teaches wherein providing the set of one or more notification preferences comprises identifying the attribute by name, identifier, matching condition, regular expression value, or some combination of the above, (identifier) (sect. 5.2.7.2.5, 5.2.7.2.6). 
 
 	As per claim 7, the method of claim 1, Project teaches wherein the request to subscribe to changes to a NF profile of an identified set of one or more NFs identifies at least one of the one or more NFs by name, identifier, matching condition, regular expression value, or some combination of the above, (identifier comprises newly register NF, Deregistered NF) (sect. 5.2.7.2.5). 

 	As per claim 8, the method of claim 1 Project teaches wherein the subscribing network entity comprises a core network NF other than the network entity receiving the request to subscribe to changes, (sect. 5.2.7.2.5, 5.2.7.2.6)..
  
 	As per claim 9, Project teaches a method, performed by a subscribing network entity within a telecommunications network, for subscribing to notifications of changes of (NRF provides notifications to a subscribed consumer regarding an updated (changed) NF profile (profile of network entity))(Project; sect. 5.2.7.2.5 and 5.2.7.2.6) the method comprising: 
sending, to a repository network entity, a subscription request to subscribe to monitor changes to a NF profile of at least one monitored network entity, (the NRF receives (thus sent) from the consumer a subscription request to be notified about an updated NF profile) (sect. 5.2.7.2.5) the request comprising a notification preference that identifies a subset of attributes of the NF profile to be monitored or to be excluded from monitoring, (Consumer can subscribe to be notified (hence, monitored) of the following: Newly registered NF along with its NF services, Updated NF profile, Deregistered NF) (sect. 5.2.7.2.5); and – 
receiving, from the repository network entity, notifications of changes to the identified subset of profile attributes of the NF profile of the at least one monitored network entity, (Consumer can subscribe to be notified; via subscribing to be notified of changes; wherein changes comprise, newly registered NF along with its NF services, updated NF profile, and deregistered NF; NRF notifies subscribed consumers (thus received)) (sect. 5.2.7.2.5, 5.2.7.2.6).  

 	As per claim 10, the method of claim 9, it is rejected based on the analysis of claim 2 due to the similarity of the limitations.  

 	As per claim 11, the method of claim 9, Project teaches wherein a notification preference identifies, for at least one monitored attribute, a condition which a changed (Consumer can subscribe to be notified (hence, monitored) of the following: Newly registered (condition) NF along with its NF services, Updated (condition) NF profile, Deregistered (condition) NF; Consumer can subscribe to be notified; via subscribing to be notified of changes; wherein changes comprise, newly registered NF along with its NF services, updated NF profile, and deregistered NF; NRF notifies (thus provided) subscribed consumers)) (sect. 5.2.5.2.1, 5.2.7.2.5, 5.2.7.2.6)).  

	As per claim 12, the method of claim 11, Project teaches wherein the condition which a changed attribute must satisfy before a notification shall be provided to the subscribing network entity comprises a condition that the attribute has changed: 
to a specified numeric, string, or Boolean value;
to a value or by a percentage that is equal to a threshold number; 
to a value or by a percentage that is larger than a threshold number; 
to a value or by a percentage that is smaller than a threshold number; 
to a value or by a percentage that is within a defined range; 
to a value or by a percentage that is outside of a defined range; or 
to a value that matches a matching condition or regular expression value, (via threshold being crossed, thus smaller or larger than a value) (5.2.11.2.4).  

  	As per claim 14, the method of claim 9, Project teaches wherein providing the set of one or more notification preferences comprises identifying the attribute by name, identifier) (sect. 5.2.7.2.5, 5.2.7.2.6).

	As per claim 15, the method of claim 9, Project teaches wherein the request to subscribe to changes to a NF profile of an identified set of one or more NFs identifies at least one of the one or more NFs by name, identifier, matching condition, regular expression value, or some combination of the above, (identifier comprises newly register NF, Deregistered NF) (sect. 5.2.7.2.5).   

 	As per claim 16, the method of claim 9, Project teaches wherein the entity within the telecommunications network comprises a core network NF other than the network entity for providing notifications of profile changes of the NF, (sect. 5.2.7.2.5, 5.2.7.2.6).  

Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


12.	Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Technical Specification Group Services and System Aspects; Procedures for the 5G System (3GPP TS 23.502 version 15.3.0 Release 15), hereinafter, “Project” applied to claims above, in view of Cowan et al., (Cowan), US PGPub. No.: 20180357238.

 	As per claim 5, the method of claim 1, Project teaches wherein the notification preference identifies a condition that is provided to the subscribing network entity, (sect. 5.2.7.2.5, 5.2.7.2.6).  
	Project does not specifically teach a condition that must exist for one attribute before a notification of a change of another attribute is provided.
	However, Cowan teaches a condition that must exist for one attribute before a notification of a change of another attribute is provided, (correlation score satisfying
(condition existing) the first threshold (one attribute) and based on the change score (another attribute) satisfying the second threshold: providing, for presentation at a client device associated with the user, a notification that describes the entity and that describes the level of change associated with the entity) (para. 5; claim 1).
	Therefore, it would have been obvious to one of the ordinary skill in the art toe combine the teaching of Project and Cowan in order to provide data repositories across one or more servers located in one or more geographic locations coupled by any suitable network architecture, (Cowan; para. 69).

 	As per claim 13, the method of claim 9, Project teaches wherein the notification preference identifies a condition that shall be provided to the subscribing network entity, (sect. 5.2.7.2.5, 5.2.7.2.6).
Project does not specifically teach a condition that must exist for one attribute before a notification of a change of another attribute.
However, Cowan teaches a condition that must exist for one attribute before a notification of a change of another attribute, (correlation score satisfying
(condition existing) the first threshold (one attribute) and based on the change score (another attribute) satisfying the second threshold: providing, for presentation at a client device associated with the user, a notification that describes the entity and that describes the level of change associated with the entity) (para. 5; claim 1).
	Therefore, it would have been obvious to one of the ordinary skill in the art toe combine the teaching of Project and Cowan in order to provide data repositories across one or more servers located in one or more geographic locations coupled by any suitable network architecture, (Cowan; para. 69).

s 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Technical Specification Group Services and System Aspects; Procedures for the 5G System (3GPP TS 23.502 version 15.3.0 Release 15), hereinafter, “Project” applied to claims above, in view of Li, (Li), US Patent No.: 11096046.

 	As per claim 17, Project teaches a repository network entity for operating within a telecommunications network and for providing notifications for a subscription to monitor changes of a Network Function, NF, profile of a monitored network entity, (NRF provides notifications to a subscribed consumer regarding an updated NF profile (profile of network entity)) (Project; sect. 5.2.7.2.5 and 5.2.7.2.6) the repository network entity configured to perform the steps of: 
receive, from a subscribing network entity, a subscription request to subscribe to monitor changes to a NF profile of at least one monitored network entity, (the NRF receives from the consumer a subscription request to be notified about an updated NF profile) (sect. 5.2.7.2.5); the request comprising a notification preference that identifies a subset of attributes in the NF profile to be monitored or to be excluded from monitoring, (Consumer can subscribe to be notified (hence, monitored) of the following: Newly registered NF along with its NF services, Updated NF profile, Deregistered NF) (sect. 5.2.7.2.5); and 
provide, to the subscribing network entity, notifications of changes to the identified subset of attributes of the NF profile of the at least one monitored network entity, (Consumer can subscribe to be notified; via subscribing to be notified of changes; wherein changes comprise, newly registered NF along with its NF services, updated NF profile, and deregistered NF; NRF notifies (thus provided) subscribed consumers) (sect. 5.2.7.2.5, 5.2.7.2.6).  
Project does not specifically teach repository network entity comprising processing circuitry.
However, Li teaches repository network entity comprising processing circuitry, (one processor to implement a data repository function the data repository function, the AF, the NEF and the PCF being communicatively coupled through interfaces wherein: the AF is configured to send an AF request to the NEF; the NEF is configured to receive the AF request and store information associated with the AF request into the data repository function) (claim 10).
Therefore, it would have been obvious to one of the ordinary skill in the art to combine the teachings of Project and Li in order to further provide the Network Repository Function (NRF) Technical Specification Group Services and System Aspects; Procedures for the 5G System (3GPP TS 23.502 version 15.3.0 Release 15), hereinafter, “Project”, which provides, hence processing, for network service discovery functionality, (Li; col. 10, lines 60-61).

 	As per claim 18, Project teaches a subscribing network entity for operating within a telecommunications network and for subscribing to notifications of changes of a Network Function, NF, profile of a monitored network entity, (NRF provides notifications to a subscribed consumer regarding an updated (changed) NF profile (profile of network entity)) (Project; sect. 5.2.7.2.5 and 5.2.7.2.6); the subscribing network configured to perform the steps of: 
send, to a repository network entity, a subscription request to subscribe to monitor changes to a NF profile of at least one monitored network entity, (the NRF receives (thus sent) from the consumer a subscription request to be notified about an updated NF profile) (sect. 5.2.7.2.5); the request comprising a notification preference that identifies a subset of attributes in the NF profile to be monitored or to be excluded from monitoring, (Consumer can subscribe to be notified (hence, monitored) of the following: Newly registered NF along with its NF services, Updated NF profile, Deregistered NF) (sect. 5.2.7.2.5); and 
receive, from the repository network entity, notifications of changes to the identified subset of attributes of the NF profile of the at least one monitored network entity, (Consumer can subscribe to be notified; via subscribing to be notified of changes; wherein changes comprise, newly registered NF along with its NF services, updated NF profile, and deregistered NF; NRF notifies subscribed consumers (thus received)) (sect. 5.2.7.2.5, 5.2.7.2.6).  
Project does not specifically teach subscribing network entity comprising processing circuitry.
However, Li teaches subscribing network entity comprising processing circuitry, notifications of changes to the identified subset of attributes of the NF profile of the at least one monitored network entity, (at least one processor (processing circuitry) to implement; an application function (AF), a network exposure function (NEF), and a policy control function (PCF), the data repository function, the AF, the NEF and the PCF being communicatively coupled through interfaces wherein: the AF (subscribes) is configured to send an AF request to the NEF; the NEF is configured to receive the AF request and store information associated with the AF request into the data repository function) (claim 10). 
Therefore, it would have been obvious to one of the ordinary skill in the art to combine the teachings of Project and Li in order to further provide the  Network Repository Function (NRF) 318, which provides, hence processing, for network service discovery functionality, (Li; col. 10, lines 60-61).

Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure, i.e. Bharatia, US PGPub. No.: 20180270778, see form 892.

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Edwards whose telephone number is (571) 270-7176.  The examiner can normally be reached Monday to Thursday, 7:00-5:30pm EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Peter Pappas can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status 

/JAMES A EDWARDS/Examiner, Art Unit 2448                                                                                                                                                                                                        2/5/22